NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DERRICK A. MCNEAL, DOC# 502420,           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D15-2100
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ronald Ficarrotta,
Judge.

Derrick A. McNeal, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



SILBERMAN, LUCAS, and SALARIO, JJ., Concur.